Citation Nr: 0532468	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a right knee disability.

2.  Entitlement to service connection for a hip disability, 
claimed as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to September 
1975, and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied service 
connection for a low back disability and a hip disability, 
both claimed as secondary to a right knee disability.  In 
March 2003, the veteran testified at a hearing at the RO.  In 
March 2004, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  In July 
2004, the Board remanded the claims to the RO for additional 
evidentiary development.  The requested actions have been 
accomplished, and the claims have been returned to the Board.

Additionally, the Board notes that the issues of increased 
ratings and an earlier effective date are also on appeal.  As 
these issues were addressed in a hearing held by a Veterans 
Law Judge other than the undersigned, they are the subject of 
a separate decision.


FINDINGS OF FACT

1.  Any low back disability began after active service, was 
not caused by any incident of service, and was not caused or 
permanently worsened by a service-connected right knee 
disability.

2.  Any hip disability began after active service, was not 
caused by any incident of service, and was not caused or 
permanently worsened by a service-connected right knee 
disability.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected right knee disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2005).

2.  A hip disability was not incurred in or aggravated by 
active service, and is not proximately due to or the result 
of a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claims in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in June 
2001 and August 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from June 2001 and August 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from June 2001 and August 2004 
contained requests that the veteran provide additional 
evidence in support of his claims.  He was asked to tell VA 
about any other records that might exist to support his 
claims, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of SSOCs dated in September 2003 
and April 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it 


has been done by way of a single notice letter, or via more 
than one communication, the essential purposes of the VCAA 
have been satisfied.  Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield, supra.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant 


records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for a low back disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection may be found in certain instances in which 
a service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records are negative for any 
indication of treatment for or diagnosis of a low back 
disability during service.  At a VA examination given in 
December 1991 shortly after his second period of service, 
there were no complaints of or diagnosis of a low back 
disability.

VA outpatient treatment records from 2000 note the veteran 
indicating that his service-connected right knee disability 
was becoming worse, and was affecting his gait and causing 
pain in his back and hip.

VA X-rays of the lumbar spine dated in August 2000 note an 
impression of hypertrophic osteophyte formations in each of 
the lumbar vertebral bodies with mild narrowing of the 
interdisc space at L2-L3 and narrowing of the facet joint at 
L5-S1 bilaterally representing degenerative changes.   

In November 2002, the veteran was given a VA examination.  He 
reported that he had experienced back and hip (or buttock, as 
described by the examiner) problems since 1997 or 1998, and 
there was no history of trauma but the problems had begun 
while walking.  He had received chiropractic treatment for 
this on a couple of occasions with temporary relief, but 
currently had constant back and right buttock pain which was 
sometimes exacerbated.  A hip X-ray from November 2002 found 
well-maintained joint space in the right hip, and no fracture 
or dislocation was present.  The impression was a negative 
study.  Following physical examination, the examiner 
indicated that the veteran had some back and buttock pain 
which could be related to leg length discrepancy as well as 
osteoarthritis.  The examiner opined that there was no clear 
connection between the veteran's back and hip pain and his 
knee.

In March 2003, the veteran testified at a hearing at the RO.  
He reported that he experienced discomfort in his low back 
and hip.  He stated that he reinjured his right knee after 
jumping off a truck upon returning from Saudi Arabia, and had 
begun experiencing pain in his low back and hip about six or 
seven years prior to the hearing.  He indicated that a doctor 
had told him this was because of the injury to his knee.  He 
said that currently he had pain horizontally from the lower 
middle part of his back over to his right hip or buttocks.  
He reported problems bending forward and back, and said he 
had to be careful when he lifted things.  

At another VA examination given in April 2003, the veteran 
reported that he developed back pain in 1991, and this 
radiated into his right hip and went down to his right heel.  
He complained of pain in his right area, and was slightly 
tender in 


his lower lumbar spine.  X-rays of the spine showed disc 
space narrowing and spondylosis at the L1-L2 and L2-L3 
levels.  In a follow-up opinion provided for this examination 
in July 2003, the examiner opined that changes in the lumbar 
spine were physiologic and compatible with age and obesity.  
There was nothing to suggest that changes in the lumbar spine 
were secondary to knee problems.  The veteran did not walk 
with a limp, did not require support of any kind, and was 
able to work for many years.  There was no history of 
treatment from a physician for back pain.    

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned member of the Board.  He 
reported that he first began having problems with his back 
and hip in 1992, when he experienced pain in these areas.  He 
said he was told that this might be related to his right leg 
being shorter than his left.  He indicated that X-rays had 
shown that his hip had shifted a bit to the right, and 
degenerative changes were present.  He said that his pain in 
his back and hip was more acute as opposed to being constant, 
and he sometimes had to sit down and not do anything until 
the pain went away.  He reported that he did some physical 
therapy and also took pain medication.  He indicated that his 
pain was worse in the morning, but he had no problems with 
extensive standing, walking, or sitting.  He said that he 
experienced back and hip problems while he was still on 
active duty, but did not see a doctor about them.  He stated 
his belief that his knee disability had caused his right leg 
to shorten, and this had caused problems with his back and 
hip.  

Upon review of the evidence above, the Board notes that there 
is no evidence of a low back disability during the veteran's 
periods of active duty, and no evidence of a back disability 
is shown in the medical evidence of record until 2000, 
several years after service.  The medical evidence does not 
link a current back disability with service.  Thus there is 
no basis for finding direct service connection for a low back 
disability.

Regarding secondary service connection for a low back 
disability, there is no competent medical evidence of record 
which shows that the veteran's service-connected right knee 
disability has caused any low back disability.  Regarding 


secondary service connection by way of aggravation under the 
Allen theory, general statements that one physical condition 
can aggravate another physical condition are not helpful in 
establishing secondary service connection.  For secondary 
service connection under Allen, there must be some 
quantifiable additional disability of the non-service-
connected condition, proximately due to or the result of the 
service-connected disorder, so that the additional increment 
of aggravated non-service-connected disability can be 
measured and compensated in terms of a percentage rating of 
the VA's rating schedule.  None of the medical evidence in 
the present case demonstrates such a secondary service 
connection relationship between the veteran's service-
connected right knee disability and any non-service-connected 
low back disability.

At the 2002 VA examination, the examiner opined that there 
was no clear connection between the veteran's back pain and 
his knee.  At the 2003 VA examination, the examiner opined 
that changes in the lumbar spine were physiologic and 
compatible with age and obesity, and stated that there was 
nothing to suggest that changes in the lumbar spine were 
secondary to knee problems.  There is no competent medical 
opinion of record finding a relationship between the 
veteran's service-connected right knee disability and any low 
back disability.  While the veteran has expressed his belief 
that there is such a relationship, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In light of the above, the Board finds that the 
requirements for secondary service connection are not met.

The weight of the credible evidence is against direct or 
secondary service connection for a low back disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   

III.  Service connection for a hip disability

With regard to the veteran's claimed hip disability, the 
Board notes that the applicable law and pertinent evidence 
for service connection for a hip disability is 


the same as that for service connection for a low back 
disability as set forth previously in this decision.  

There is no evidence of a hip disability during the veteran's 
periods of active duty, and no evidence of a hip disability 
is currently shown in the medical evidence of record.  
Medical evidence does not link a current hip disability with 
service.  Thus there is no basis for finding direct service 
connection for a hip disability.

Regarding secondary service connection for a hip disability, 
there is no competent medical evidence of record which shows 
that the veteran's service-connected right knee disability 
has caused any hip disability.  Secondary service connection 
by way of aggravation under Allen is also not indicated by 
the evidence of record, as discussed above.  None of the 
medical evidence in the present case demonstrates such a 
secondary service connection relationship between the 
veteran's service-connected right knee disability and any 
non-service-connected hip disability.    

At the 2002 VA examination, the examiner opined that there 
was no clear connection between the veteran's hip pain and 
his knee.  There is no competent medical opinion of record 
finding a relationship between the veteran's service-
connected right knee disability and any hip disability.  
While the veteran has expressed his belief that there is such 
a relationship, as a layman he has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu, supra.  In light of the above, the Board finds that 
the requirements for secondary service connection are not 
met.

The weight of the credible evidence is against direct or 
secondary service connection for a hip disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.   




ORDER

Service connection for a low back disability, claimed as 
secondary to a right knee disability, is denied.

Service connection for a hip disability, claimed as secondary 
to a right knee disability, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


